|42 Chambers, J.
(concurring) — I feel like a little boy painting a floor only to discover he has painted himself into a corner. I fear now only the legislature can rescue me from this corner. Changing analogies, we can go methodically from tree to tree and just get lost deeper in the forest. In this analogy, the trees are precedents and the forest is the legislative purpose in adopting the Land Use Petition Act (LUPA), chapter 36.70C RCW.
¶43 Getting lost was easy. Cases and controversies are often argued only by parties who simply want to win their case; they are interested only in the next tree (the immediate result) and have little concern for the forest. It has also been easy because we have often interpreted the plain meaning of the statute section by section, without appropriate consideration for the legislature’s overall plan contained within the four corners of the act. Contra Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 11-12, 43 P.3d 4 (2002). I signed some of the precedents I now lament.
¶44 I am now of the view that we have interpreted “land use decision” and “aggrieved party” far too broadly. In so doing we have lost the fundamental principle that LUPA overlays and, read correctly, is in accord with basic due process protections.
¶45 The legislative purpose in enacting LUPA was to “establish! ] uniform, expedited appeal procedures and uniform criteria for reviewing such decisions, in order to *418provide consistent, predictable, and timely judicial review.” RCW 36.70C.010. The legislature did not intend that parties had to pursue an administrative and judicial review of every ministerial decision. It is my view now that the 21-day limit for seeking review was intended to apply to quasi-judicial decisions made by those with the highest and final authority. Contra Chelan County v. Nykreim, 146 Wn.2d 904, 927, 52 P.3d 1 (2002).
¶46 First, the act states, “ ‘Land use decision’ means a final determination by a local jurisdiction’s body or officer with the highest level of authority to make the determination, including those with authority to hear appeals.” RCW 36-.70C.020(1). This language set the stage for quasi-judicial review, not review of mere ministerial actions. See Nykreim, 146 Wn.2d at 943 (Alexander, C.J., dissenting). However, I recognize that unless review is sought, the most minor decision made by the person with the least authority is a “land use decision.”
¶47 Second, the legislature stated that LUPA was to replace writs of certiorari — the common law writ of certio-rari is now codified in chapter 7.16 RCW as the writ of review. RCW 36.70C.030(1). Writs of review are generally limited to quasi-judicial determinations and do not apply to review of ministerial decisions. See, e.g., State ex rel. New Wash. Oyster Co. v. Meakim, 34 Wn.2d 131, 134, 208 P.2d 628 (1949).
¶48 Subsequent to our conclusion that LUPA may apply even to a ministerial decision in Nykreim, we held in Samuel’s Furniture, Inc. v. Department of Ecology, 147 Wn.2d 440, 450, 54 P.3d 1194 (2002), that the Department of Ecology was barred from asserting that a shoreline building permit was required before a project could go forward because the Department of Ecology had failed to seek review of various ministerial decisions, including a decision to issue a fill and grade permit, to issue a building permit, and to rescind a stop work order. Samuel’s Furniture, 147 Wn.2d at 472 (Owens, J., dissenting). But requiring parties to seek review of ministerial acts is often a *419waste of time and judicial resources and may lead to absurd results. Cf. Nykreim, 146 Wn.2d at 943 (Alexander, C.J. dissenting); see also James v. Kitsap County, 154 Wn.2d 574, 115 P.3d 286 (2005).
¶49 Third, it is my view we have interpreted “aggrieved party” too broadly. Again, read in context, I now conclude that the legislature intended to limit those to whom the 21-day limit would apply by limiting LUPA to those who had “standing.” This includes:
(1) The applicant and the owner of property to which the land use decision is directed;
(2) Another person aggrieved or adversely affected by the land use decision, or who would be aggrieved or adversely affected by a reversal or modification of the land use decision. A person is aggrieved or adversely affected within the meaning of this section only when all of the following conditions are present:
(a) The land use decision has prejudiced or is likely to prejudice that person;
(b) That person’s asserted interests are among those that the local jurisdiction was required to consider when it made the land use decision;
(c) A judgment in favor of that person would substantially eliminate or redress the prejudice to that person caused or likely to be caused by the land use decision; and
(d) The petitioner has exhausted his or her administrative remedies to the extent required by law.
RCW 36.70C.060 (emphasis added).
¶50 Under the statutory scheme, in order to seek review of a final determination from those with the highest authority to make the determination, one must, by necessity, be an owner, applicant, or specifically defined aggrieved party. If you are not an owner or applicant you must satisfy all of the criteria of RCW 36.70C.060(2)(a)-(d). While the criteria are somewhat broad, this further evidences the legislature’s intent to limit the application to a certain set of people.
f 51 But in Nykreim, we effectively held that even those who were not “aggrieved or adversely affected” as typically *420understood, and who therefore would not have had standing under LUPA, were still bound by LUPA. Nykreim, 146 Wn.2d at 938. In Samuel’s Furniture, 147 Wn.2d 440, we effectively approved the practice of giving no notice, even to those entitled to it by law, by nonetheless finding LUPA barred an appeal of a land use decision.
¶52 We should revisit our precedents with the forest in mind. LUPA is a legislatively crafted compromise that values efficiency, certainty, and notice. See generally ch. 36.70C RCW; ch. 51.04 RCW. But we should not apply LUPA to bar the courthouse door to those who had no notice, especially when the decisions at issue were decisions made by lower level staffers.
¶53 In this case, I concur with the majority in result. I am of the view that the issuance of the grading permit was not a land use decision from which a LUPA challenge of the underlying project was appropriate. I agree with the majority that Habitat Watch should have filed a LUPA appeal within 21 days of June 21, 2002, when it received a response to its public disclosure request documenting that the permit had been twice extended. However, it is not my view that the 21-day limit to appeal a land use decision applies as a statute of limitation to those who did not have any notice of a land use action. The 21-day limitation is a reasonable time limit for filing a notice of appeal of a decision when the challenger has actual notice. But an appeal assumes that the appealing party has meaningful notice of the action, the issues are already framed, an opportunity to consider and arrange for representation has been afforded, some preliminary hearing or action has occurred, and the parties have had time to anticipate and consider appropriate responses to an adverse determination. The 21-day LUPA time limit is wholly inadequate for one whose first notice of a land use action is actual notice of work on the property and must discover what government action has been taken, arrange for representation, and determine the appropriate course of action to follow. Generally, if challengers can demonstrate that they were en*421titled to notice and did not receive it, I would not allow the 21-day LUPA shield to apply. But here, Habitat Watch had initial notice and contested an earlier permit extension and should have been prepared to respond when it got notice of the permit extensions, albeit years late.
¶54 Further, the overwhelming purpose of LUPA was to unburden land use decisions from protracted litigation. Once construction of a land development has clearly irrevocably begun, those aggrieved by but not given notice of land use decisions must be limited to claims of equity.11
f 55 Accordingly, I concur in result.
Owens, J., concurs with Chambers, J.

I also agree that the challengers have not established that the attorney fees provision is unconstitutional.